NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with Fed. R. App. P. 32.1




                    United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                               Argued November 9, 2021
                               Decided November 10, 2021



                                           Before

                           FRANK H. EASTERBROOK, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge

                           MICHAEL B. BRENNAN, Circuit Judge



 No. 21-1497

 SVETLANA SINKEVIC,                                            Petition for Review of an Or-
       Petitioner,                                             der of the Board of Immigra-
                                                               tion Appeals.
               v.
                                                               No. A205-792-224
 MERRICK B. GARLAND, Attorney General,
      Respondent.


                                            Order

    Svetlana Sinkevic, a citizen of Lithuania, entered the United States in 2002 without
legal right; she was neither admitted nor paroled into the country. Placed in removal
proceedings in 2013, Sinkevic sought withholding of removal on the ground that she
had been persecuted in Lithuania on account of her ethnicity (Russian and Jewish) and
would be persecuted again should she return. She testified that her schoolmates hit and
taunted her, and that one of her teachers ripped her ear. Once she took a job, co-workers
called her derogatory names. An immigration judge concluded that these events do not
amount to persecution, and the Board of Immigration Appeals agreed. It added that
No. 21-1497                                                                          Page 2


Sinkevic concedes lack of knowledge about current conditions in Lithuania, making it
hard to show a prospect of future persecution.

    Sinkevic’s brief in this court proceeds as if all misconduct at the hands of anyone is
persecution. That is not so; persecution is a particular kind of misconduct by the gov-
ernment (or, at a minimum, governmental unwillingness or inability to curtail private
misconduct). See, e.g., Hor v. Gonzales, 400 F.3d 482, 485–86 (7th Cir. 2005). Sinkevic does
not contend that Lithuania today persecutes Jews or those with Russian ancestry. It has
been a member of the European Union since 2004, and at oral argument Sinkevic‘s law-
yer stated that Lithuania tries to suppress private misconduct toward ethnic or religious
minorities. (Evidence to that effect from 2017 is in the administrative record.) Events
that occurred before, or soon after, Lithuania’s secession from the USSR in 1990 may be
serious but do not portend risks in the 2020s. The IJ and BIA both concluded that Sink-
evic has not shown a clear probability of future persecution, and as this finding is sup-
ported by substantial evidence we deny the petition for review without reaching any
other issue.

                                                              PETITION FOR REVIEW DENIED